Citation Nr: 0714111	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  94-32 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel 





INTRODUCTION

The veteran had recognized guerrilla service from November 
1943 to October 1945, and recognized Philippine Army service 
from October 1945 to November 1945.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

This case has been remanded several times for further 
development by the Board.  The required development having 
been completed, this case is ready for appellate review.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In the July 2006 Board remand, the Board found that the issue 
of disfiguring scars was incorrectly noted as being 
inextricably intertwined with the issue of an increased 
rating for the residuals of a shell fragment wound on the 
neck, and that in fact these issues were separate.  The Board 
noted that the veteran had not been informed of his appellate 
rights and responsibilities with respect to the issue of 
disfiguring scars.  The Board also found that the issue of 
disfiguring scars was inextricably intertwined with the TDIU 
claim on appeal and remanded both issues.  The Board required 
the RO to reissue the decision which awarded a 30 percent 
evaluation for disfiguring scars along with notice of the 
veteran's appellate rights.  The RO reissued the decision in 
November 2006, but failed to include the veteran's appellate 
rights.  However, the RO cured this defect by sending a 
February 2007 notification letter containing the veteran's 
appellate rights.  The veteran has not yet appealed this 
rating decision or perfected his appeal on this issue; 
therefore, the issue disfiguring scars is not before the 
Board.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
post-traumatic stress disorder, rated as 30 percent 
disabling; disfiguring scars of the head, face and neck, 
evaluated as 30 percent disabling; residuals of a shrapnel 
wound, neck with metallic foreign body, evaluated as 10 
percent disabling; hernia, scrotal reducible, evaluated as 0 
percent disabling; and residuals of a shell fragment wound, 
back of the head, evaluated as 0 percent disabling.  

2.  The veteran's service-connected disabilities total 60 
percent. 

3.  The evidence of record does not demonstrate that the 
veteran is unemployable due to his service-connected 
disabilities.   


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.340, 3.341(a), 4.16 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

In the present claim, the veteran seeks a TDIU rating.  In 
1996, he reported that his last job was more than 10 years 
ago and that he has impairment of intellectual functioning, 
orientation, memory, and judgment which produce total 
industrial inadaptability.  

A TDIU rating may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2006).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single 
accident, (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) Multiple injuries incurred in 
action, or (5) Multiple disabilities incurred as a prisoner 
of war.  Id.  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b) (2006).  

The veteran is service-connected with a combined 60 percent 
disability rating for post-traumatic stress disorder, rated 
as 30 percent disabling; disfiguring scars of the head, face 
and neck, evaluated as 30 percent disabling; residuals of a 
shrapnel wound, neck with metallic foreign body, evaluated as 
10 percent disabling; hernia, scrotal reducible, evaluated as 
0 percent disabling; and residuals of a shell fragment wound, 
back of the head, evaluated as 0 percent disabling.  The 
veteran does not meet the schedular requirements necessary 
for the assignment of a total rating under 38 C.F.R. §§ 
3.340, 4.16(a).  

Even if the veteran fails to meet the required disability 
percentage ratings under 38 C.F.R. § 4.16(a), VA is still 
required to consider the applicability of 
38 C.F.R. § 4.16(b).  See Fisher v. Principi, 4 Vet. App. 57 
(1991); Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, 
the next consideration is whether the veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment (i.e. work which is more 
than marginal, that permits the individual to earn a "living 
wage").  38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. 
App. 356 (1991).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  

In discussing the unemployability criteria, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that the unemployability question, or the veteran's ability 
or inability to engage in substantial gainful activity, has 
to be looked at in a practical manner and that the crux of 
the matter rests upon whether a particular job is 
realistically within the capabilities, both physical and 
mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. at 356.

Marginal employment shall not be considered substantially 
gainful employment and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis, 
when earned annual income exceeds the  poverty threshold.  38 
C.F.R. § 4.16(a), see Faust v. West,  13 Vet. App. 342 
(2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

A March 1996 VA examiner noted that the veteran was 72 years 
old and could perform light duties such as walking a few 
miles, climbing four to five flights of stairs, and carrying 
a weight of three to four pounds.  Another March 1996 VA 
examiner, noting that the veteran had a diagnosis of PTSD, 
stated that an individual suffering from PTSD was more of a 
liability than an asset as an employee. The examiner reported 
that the veteran's PTSD and an advanced age further reduced 
his chances of being a choice employee.  

An April 1996 letter from Dr. L. reported that the veteran 
suffered from impairment of intellectual functioning, 
orientation, memory, and judgment together with lability and 
shallowness of affect of such extent, severity, depth and 
persistence to produce total social and industrial 
inadaptability which was proximately due to or the result of 
the grenade blast.  The examiner also indicated that the 
veteran was totally disabled and was physically 
incapacitated.   He reported that the veteran's neighbors 
attested that the veteran has remained productive and could 
work on their farm planting root crops and vegetables.  

A May 1997 VA examination showed PTSD, moderate.  

A July 1998 letter from Dr. G. stated that the veteran had 
continuous severe recurrent productive pain due to the 
residuals of a shell fragment wound in the back of the head 
and right temple, reducible scrotal hernia, and a disorder of 
recurrent head pains, dizziness, with loss of memory.  Dr. G. 
stated that the examination of the back of the head showed 
that the residuals of a shell fragment wound resulted in a 
moderate degree of disfigurement and productive pain 
involving affected part.  The examiner reported that the 
veteran was suffering from severe chronic brain syndrome 
proximately due to the residuals of a shell fragment wound in 
the back of the head.  He indicated that the illness was 
totally incapacitating and manifested by psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought and behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosion of aggressive energy resulting in 
profound retreat from mature behavior.  The veteran had total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, and a persistent danger of hurting himself or 
others. 

At an October 1998 VA examination, the examiner noted that 
the veteran had a slight disability of the muscles due to a 
shrapnel wound.  The examiner stated that the veteran had a 
slight loss of motion probably secondary to the degenerative 
changes of the cervical spine, but not secondary to the 
shrapnel wound.  The diagnosis was shrapnel wound, left neck.  
In a January 1999 addendum, the examiner stated that the 
degenerative arthritis of the cervical spine was not related 
to the shrapnel wound injury to the neck.  

In another October 1998 VA examination, the examiner noted 
the shrapnel wound on the left neck, submandibular.  The 
wound was not tender, there was no adherence, ulceration, or 
breakdown of the skin.  The texture was slightly elevated.  
There was no depression, inflammation, disfigurement, or 
limitation of function due to the scar. The diagnosis was 
shrapnel wound, left neck.
  
A January 1999 VA examination addendum from Dr. F. stated 
that the veteran's PTSD remained a contributory factor to his 
present state of unemployability, and that the veteran had a 
lot of other medical conditions that may also contribute or 
be a major factor in his unemployability.  

A June 2000 VA examination showed a flat, soft, non-tender 
negative palpable mass, and a well healed scar in the 
inguinal area measuring 10-centimeters, a residual of a 
herniorrhaphy.  The diagnosis was status post herniorrhaphy, 
right with healed scar.  The examiner stated that the 
condition was not in contraindication to employment. 

At another June 2000 VA examination, the veteran complained 
of headache and nape pains occurring three times a week.  The 
examiner noted that there was slight disability of the 
muscle, pain on right lateral flexion of the cervical spine, 
and a healed scar over the left side of the submandibular 
region.  Muscle strength was 5/5.  There was no loss of 
muscle function.  The diagnosis was healed scar of a shrapnel 
wound, left neck.  The examiner stated that the scars were 
not a contraindication to employment as the wounds were 
superficial.  Another June 2000 VA examination noted that the 
veteran had pain on right lateral flexion of the cervical 
spine and indicated that there was no functional limitation 
on standing and walking.  Another June 2000 VA examination 
noted that the veteran had a healed scar on the left 
submandiblular area and right temple residual of a shell 
fragment wound, which was not a contraindication to 
employment.  

At a June 2000 VA examination, the veteran reported not 
receiving any psychiatric treatment or medication.  He stated 
that he stayed at home all the time, that he was unable to do 
any work, and that he was weak and in pain.  The examiner 
stated that the veteran was oriented to three spheres and 
could recall details of experiences, but claimed to be 
disoriented and forgetful.  His judgment and insight were 
fair, he was goal directed in his statements and had good 
memory.  There was no gross evidence of anxiety, although he 
admitted he was often nervous.  He was relevant, coherent, 
and there were no psychotic features.  The diagnosis was PTSD 
with mild to moderate symptoms; there was slight difficulty 
in occupational functioning and was generally functioning 
with good interpersonal relationships.  

At an August 2003 VA examination, the examiner noted a scar 
on the neck, right temple, and right mandible.  There was no 
tissue loss, adhesions, tendon damage, muscle herniation, 
bone, or joint or nerve damage.  The examiner also noted that 
the veteran reported pain in the cervical spine, but stated 
that it was not caused by the shrapnel injury or foreign 
body.  The diagnosis was the residuals shell fragment, neck, 
left, right temple, and mandible with metallic foreign body.  
The examiner opined that the gunshot wound to the neck was 
superficial and that there was no evidence of penetration of 
neck muscles.  There was good range of motion of neck with no 
major pain elicited.  The examiner stated that there was no 
contraindication to employment as far as the injury to the 
neck, temple, and mandible were concerned.  

A September 2003 addendum to the August 2003 VA examination 
shows that there was no evidence of severe disability in neck 
function and there was normal neck range of motion.  There 
examiner also stated that there was no evidence of atrophy of 
any muscles in the neck, mandible, or temporal area, no 
evidence of tissue loss of any kind in the neck, no fracture 
or dislocation in the cervical spine, and no neurological 
deficits that could be traced to a cervical spine injury.  
The shrapnel injury was very superficial and there was no 
contraindication to employment.  

At another August 2003 VA examination, the examiner noted the 
veteran's scars on the right temple, right mandible, back of 
head, and neck, and also scars on the right anterior abdomen 
and inguinal area.  The examiner noted that the scar on the 
back of the head was painful and that the veteran reported 
headaches.  The diagnosis was shrapnel wound scars, multiple, 
burn wound scars, left flank and right wrist, and surgical 
scars, right inguinal area.  In an August 2003 addendum, the 
VA examiner reported that the scars of the right mandible, 
temple, and neck were superficial and did not hinder the 
veteran's activities.  The examiner also stated that the scar 
on the back of the head was deep with a depression and there 
was loss of underlying soft tissue.  The veteran stated that 
the veteran had severe and debilitating headaches due to this 
injury, which could limit his employability.  The examiner 
also stated that the residual of the shrapnel wound, neck 
with metallic foreign body, was also superficial.  It was 
noted that the veteran reported that he experienced pain due 
to this injury, which could hamper his physical activities.  

At an August 2003 VA examination, the examiner noted that the 
veteran was not under any psychiatric care and was not taking 
any psychotropic medication.  The veteran reported bad 
dreams, difficulty sleeping at night, occasional intermittent 
anxiety attacks.  The veteran also reported poor sleep.  He 
indicated that he had good marital, family, and social 
relationships.  The examiner stated that there was no 
impairment of the veteran's thought process and his 
communication skills were intact.  There were no delusions or 
hallucinations elicited.  The veteran was capable of self-
feeding, self-care, and was oriented to three spheres.  He 
had poor short-term memory, but his long term memory was 
intact.  There were no obsessive or ritualistic behaviors 
observed and no speech pathology noted.  He had intermittent, 
but few self-limiting anxiety attacks.  His mood was euthymic 
and his affect was appropriate.  He had good impulse control.  
He had early waking insomnia due to nightmares and 
flashbacks.  The diagnosis was PTSD.  The examiner reported 
that the PTSD was considered improved and had a very minimal 
contributing factor to his current state of unemployability.  
He had minimal social impairment and was currently doing well 
with good interpersonal relations.  

At an August 2003 VA examination for herniorrhaphy, right, 
scar, the veteran reported occasional mild pain at the site 
of the surgery, two to three times a month, lasting for a few 
minutes.  The diagnosis was a healed scar, right inguinal 
area, residual of herniorrhaphy with no clinical evidence of 
recurrence.  The examiner opined that the veteran was able to 
retain employment with slight to moderate restriction, but 
had to minimize or avoid strenuous physical exertion (such as 
lifting heavy objects) to prevent possible recurrence.  

At an October 2006 VA examination, the examiner noted that 
the veteran had hypertensive heart disease, degenerative 
joint disease, and frequent coughing.  There had been no 
treatment or hospitalizations for a mental disorder.  He 
reported dyspnea on exertion, nape pains, and occasional 
chest pains occurring two to three times a week.  He had a 
diagnosis of hypertensive heart disease, degenerative joint 
disease, and an undisclosed pulmonary ailment.  He had 
difficulty ambulating.  

The examiner reported that the veteran had a good 
relationship with his wife; they were on their 56th year of 
togetherness and had nine children.  He had good social 
relationships; however, due to his medical maladies he 
preferred to mainly stay at home.  He exercised and walked 
around the vicinity of their neighborhood.  As far as PTSD 
symptoms, he had recurrent distressing dreams, markedly 
diminished interest or participation in significant 
activities, feelings of detachment or estrangement from 
others, difficulty falling or staying asleep, and 
irritability or outbursts of anger.  He also experienced 
difficulty concentrating, hypervigilance, and an exaggerated 
startle response.  

In addition to PTSD, the examiner noted that the veteran had 
an age-related cognitive disorder directly related to the 
aging process and not due to PTSD.  The examiner reported 
that the veteran's PTSD rendered him prone to irritability, 
anger outbursts, and an exaggerated startle response which 
affected his functional state and his quality of life.  The 
age-related cognitive decline directly affected his cognitive 
process. The examiner stated that there was not total 
occupational and social impairment due to PTSD signs and 
symptoms and that PTSD signs and symptoms did not result in 
deficiencies.  The examiner also stated that the PTSD 
symptoms did not require continuous medication and were not 
severe enough to interfere with occupational and social 
functioning.  The examiner reported that the veteran's 
current mental state could mostly be attributed to his age 
related cognitive decline and only the nightmares, 
flashbacks, and exaggerated startle reflect could be 
attributed to the PTSD.  The veteran remained functional and 
his state of unemployability could mostly be related to his 
current medical problems as well as his age related cognitive 
decline.  

In an October 2006 VA examination for scars and the residuals 
of shell fragment wounds, the examiner noted no tenderness of 
palpation, adherence to underlying tissue, no limitation of 
motion or loss of function, no underlying soft tissue damage, 
skin ulceration or breakdown, underlying tissue loss, or 
elevation or impression of the scars.  The skin was the same 
color as normal skin and the texture of the scarred area was 
normal.  The scar did not have induration or inflexibility.  
The diagnosis was healed scar right mandibular area, residual 
of shell fragment wound.  The examination and notes were 
identical for the scar on the right temple area, scar on the 
back of the head, and scar on the left side of neck.

The examiner indicated that the veteran had pain in the right 
inguinal area with a mass that enlarged when he walked, 
strained, or lifted heavy objects.  The mass disappeared when 
he laid down, held on to his scrotum, and pushed it back.  
The diagnosis was status post herniorrhaphy, right with pain 
on the inguinal area.  The examiner stated that the veteran 
was not employed, so he did not determine the effect on the 
usual occupation.  The examiner stated that the veteran had 
problems with lifting and carrying, and that it would have a 
moderate effect on chores, shopping, exercise, recreation.  
The examiner noted that the veteran's home activities are to 
watch his grandchildren and feed the chickens.  The examiner 
noted that the PTSD, residuals of shell fragment wound, and 
status post herniorrhaphy had a moderate overall effect on 
the level of industrial inadaptability.  The examiner stated 
that what bothered the veteran the most was the arthritis 
noted on cervical and lumbar spine and other joints, his lung 
conditions, and advancing age.  

A review of the evidence shows that a TDIU rating is not 
warranted as the medical evidence of record does not 
establish that the veteran's service-connected disabilities 
preclude him from securing or following a substantially 
gainful occupation.  Though the veteran claims that he is 
unable to work due to impairment of intellectual functioning, 
orientation, memory, judgment, and depth, the probative 
medical evidence shows that these symptoms are not due to his 
PTSD or any other service-connected disability.  

At the outset, the Board notes the opinions of Drs. G. and L. 
which state that the veteran is totally disabled and 
incapable of work due to the residuals of the grenade blast, 
and that the veteran is suffering from severe chronic brain 
syndrome.  However, Dr. L. did not find that the veteran's 
impairments were due to the service-connected PTSD or any 
other service-connected disability.  Service connection for 
chronic brain syndrome is not in effect, see Board Decision 
dated in May 1998, and no other medical examiner has found 
any of these symptoms to be related to the service-connected 
PTSD.  A TDIU rating is based on whether service-connected 
disabilities preclude the veteran from securing or following 
a substantially gainful occupation.  Therefore, as the 
opinions of Drs. G. and L. focus on symptoms unrelated to 
PTSD or any other service-connected disability, and chronic 
brain syndrome is not a service-connected disability, the 
Board finds the opinions of Drs. G. and L. to be of little or 
no probative value.  

In addition to the foregoing, the Board notes that one VA 
examination in October 2006 related the veteran's cognitive 
decline to his age.  This examiner also noted that the PTSD 
symptoms were not severe enough to interfere with 
occupational and social functioning.  In addition, the Board 
also finds probative the opinion of the August 2003 VA 
examiner, who stated that the PTSD had improved and was a 
minimal contributing factor to the veteran's current state of 
unemployability, and the opinion of the June 2000 VA 
examiner, who found that the veteran only had mild to 
moderate PTSD symptoms with slight difficulty in occupational 
functioning.  Overall, most VA examiners agreed that the 
veteran's PTSD is manifested by only mild to moderate 
symptoms.

In assigning high probative value to these examiners' 
findings, the Board notes that these physicians had the 
claims file for review.  Moreover, it appears that these 
opinions were obtained for the purpose of specifically 
rendering a decision on employability.  There is no 
indication that these VA physicians were not fully aware of 
the veteran's past medical history or that they misstated any 
relevant facts.  Therefore, the Board finds the VA 
physicians' opinions to be of great probative value as to 
whether PTSD renders the veteran unemployable.

The Board is also cognizant of the opinions of the March 1996 
VA examiner, who stated that the veteran's PTSD and advancing 
age reduce his chances of being a choice employee, and the 
June 1999 VA examiner who reported that the PTSD remained a 
contributory factor to his present state of unemployability, 
but that the veteran had a lot of other medical conditions 
that may also contribute or be a major factor to his 
unemployability.  Though these examiners both note that PTSD 
was a contributing factor to the veteran's unemployment, they 
acknowledge that the veteran's age and other medical factors 
are also factors.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (per curiam) (when it is not possible to separate the 
effects of a service-connected disorder(s) from a nonservice-
connected disorder, 38 C.F.R. § 3.102 dictates that all signs 
and symptoms be attributed to the service-connected 
disorders).  Nonetheless, the probative and persuasive 
evidence still weighs against the veteran's claim.  The 
record contains competent medical evidence that clearly 
separates the veteran's service-connected symptoms from his 
non-service-connected symptoms.  As previously noted, after 
reviewing the veteran's claims file and examining him, VA 
examiners in October 2006 opined that the veteran's service-
connected PTSD did not render him unemployable.  The VA 
examination reports dated in June 2000 and August 2003 also 
substantiate the aforementioned.  Moreover, as previously 
discussed, the veteran's cognitive deficits are attributable 
to nonservice-connected disorders and his age is not a factor 
for consideration.  When viewing the totality of the 
evidence, the Board finds that the opinions rendered in 1996 
and 1999 are of little or no probative value.

The Board also notes that there is absolutely no competent 
evidence of record suggesting that the veteran's other 
service-connected disabilities, to include the residuals of 
the shell fragment wounds in the neck and back of head, the 
scars in the right temple, right mandible, head, face, and 
neck, and scrotal hernia, render him unemployable.  Though VA 
examiners have noted that the veteran has a slight muscle 
disability due to the shrapnel wounds, these have not been 
found to be a contraindication to employment, as specifically 
noted by the June 2000 and August 2003 VA examiners.  
Additionally, though one August 2003 VA examiner stated that 
the veteran had severe debilitating headaches due to the 
residuals of a shrapnel wound on the back of his head, no 
other medical examiners have found that the veteran's 
headaches are due to this shrapnel wound.  In fact, service 
connection for headaches and a cervical spine disability is 
not in effect.  As previously noted, a TDIU rating is based 
on whether service-connected disabilities preclude the 
veteran from securing or following a substantially gainful 
occupation. 

Finally, with respect to the veteran's assertions that his 
service-connected disabilities render him unemployable.  The 
Board finds that his statements are of little or no probative 
value.  While the veteran is competent as a lay person to 
report that on which he has personal knowledge, he is not 
competent to offer medical opinion as to cause or etiology of 
the claimed disability.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the Board concludes that the veteran is not 
unemployable by reason of his service-connected disabilities.  
The Board considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence.  Accordingly, the 
preponderance of the evidence is against the veteran's claim; 
therefore, the claim is denied. 

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the increased rating claim 
and the respective responsibilities of each party for 
obtaining and submitting evidence by way of March 2003, April 
2004, and July 2006 letters.  Though none of these letters 
were received prior to the initial April 1996 rating 
decision, the Board notes that the aforementioned notice 
requirements were only created in 2000, which was prior to 
the initial adjudication of this claim. The March 2003, April 
2004, and July 2006 letters notified the veteran that VA 
would obtain all relevant service department records or VA 
medical records.  The RO notified the veteran of his 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for him.  The RO 
also requested the veteran to notify VA of additional 
information, which, in effect, would include any evidence in 
his possession.  These letters specifically notified the 
veteran that VA would obtain any relevant evidence in the 
possession of a federal department or agency.  

Though the veteran only received VCAA notice subsequent to 
the initial unfavorable AOJ decision, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Although full VCCA-complying notice 
was not provided prior to the initial adjudication of this 
claim, the veteran had ample opportunity to respond, 
supplement the record, and participate in the adjudicatory 
process after the notice was given, and the case was then 
readjudicated by the RO.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but was not provided with notice of 
the type of evidence necessary to establish an effective 
date.  As the Board concludes below that the preponderance of 
the evidence is against the veteran's claim, an effective 
date will not be assigned and there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

Additionally, VA has obtained all relevant, identified, and 
available evidence.  The veteran has had numerous VA 
examinations.  Based on the above, the Board finds that 
reasonable efforts have been made to obtain all available 
evidence.  The veteran has not referred to any additional, 
unobtained, available, relevant evidence.  Therefore, VA has 
satisfied all duties to notify and assist the veteran.  


ORDER


A total rating based on individual unemployability due to a 
service-connected disability is denied.






____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


